Exhibit 10.28
SEVERANCE AGREEMENT
     This Severance Agreement (the “Agreement”) is dated as of the _____ day of
________, 20__, between The Timken Company, an Ohio corporation (the “Company”),
and _________________ (the “Employee”).
Recitals
     WHEREAS, the Employee is a key employee of the Company and has made and is
expected to continue to make major contributions to the profitability, growth
and financial strength of the Company;
     WHEREAS, the Company wishes to induce its key employees to remain in the
employment of the Company and to assure itself of stability and continuity of
operations by providing severance protection to those key employees who are
expected to make major contributions to the success of the Company. In addition,
the Company recognizes that a termination of employment may occur following a
change in control in circumstances where the Employee should receive additional
compensation for services theretofore rendered and for other good reasons, the
appropriate amount of which would be difficult to ascertain. Hence, the Company
has agreed to provide special severance in the event of a change in control of
the Company; and
     NOW, THEREFORE, in consideration of the premises provided for in this
Agreement, including the Release provided for in Section 7 hereof, the Company
and the Employee agree as follows:
     1. Definitions:
          1.1 Base Salary: The term “Base Salary” shall mean the Employee’s
annual base salary as in effect on the date this Agreement becomes operative, as
the same may be increased from time to time.
          1.2 Board: The term “Board” shall mean the Board of Directors of the
Company.
          1.3 Change in Control: “Change in Control” means the occurrence during
the Term of any of the following events:
     (a) any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Exchange Act) (a “Person”) is or becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or
more of the combined voting power of the then-outstanding Voting Stock of the
Company; provided, however, that:
     (i) for purposes of this Section 1.3(a), the following acquisitions will
not constitute a Change in Control: (A) any acquisition of Voting Stock of the
Company directly from the Company that is approved by a majority of the
Incumbent Directors, (B) any acquisition of Voting

 



--------------------------------------------------------------------------------



 



Stock of the Company by the Company or any Subsidiary, (C) any acquisition of
Voting Stock of the Company by the trustee or other fiduciary holding securities
under any employee benefit plan (or related trust) sponsored or maintained by
the Company or any Subsidiary, and (D) any acquisition of Voting Stock of the
Company by any Person pursuant to a Business Transaction that complies with
clauses (i), (ii) and (iii) of Section 1.3(c) below;
     (ii) if any Person is or becomes the beneficial owner of 30% or more of
combined voting power of the then-outstanding Voting Stock of the Company as a
result of a transaction described in clause (A) of Section 1.3(a)(i) above and
such Person thereafter becomes the beneficial owner of any additional shares of
Voting Stock of the Company representing 1% or more of the then-outstanding
Voting Stock of the Company, other than in an acquisition directly from the
Company that is approved by a majority of the Incumbent Directors or other than
as a result of a stock dividend, stock split or similar transaction effected by
the Company in which all holders of Voting Stock are treated equally, such
subsequent acquisition shall be treated as a Change in Control;
     (iii) a Change in Control will not be deemed to have occurred if a Person
is or becomes the beneficial owner of 30% or more of the Voting Stock of the
Company as a result of a reduction in the number of shares of Voting Stock of
the Company outstanding pursuant to a transaction or series of transactions that
is approved by a majority of the Incumbent Directors unless and until such
Person thereafter becomes the beneficial owner of any additional shares of
Voting Stock of the Company representing 1% or more of the then-outstanding
Voting Stock of the Company, other than as a result of a stock dividend, stock
split or similar transaction effected by the Company in which all holders of
Voting Stock are treated equally; and
     (iv) if at least a majority of the Incumbent Directors determine in good
faith that a Person has acquired beneficial ownership of 30% or more of the
Voting Stock of the Company inadvertently, and such Person divests as promptly
as practicable but no later than the date, if any, set by the Incumbent
Directors a sufficient number of shares so that such Person beneficially owns
less than 30% of the Voting Stock of the Company, then no Change in Control
shall have occurred as a result of such Person’s acquisition; or
     (b) a majority of the Board ceases to be comprised of Incumbent Directors;
or
     (c) the consummation of a reorganization, merger or consolidation, or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of the stock or assets of another corporation, or other
transaction

- 2 -



--------------------------------------------------------------------------------



 



(each, a “Business Transaction”), unless, in each case, immediately following
such Business Transaction (i) the Voting Stock of the Company outstanding
immediately prior to such Business Transaction continues to represent (either by
remaining outstanding or by being converted into Voting Stock of the surviving
entity or any parent thereof), at least 51% of the combined voting power of the
then outstanding shares of Voting Stock of the entity resulting from such
Business Transaction (including, without limitation, an entity which as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries), (ii) no
Person (other than the Company, such entity resulting from such Business
Transaction, or any employee benefit plan (or related trust) sponsored or
maintained by the Company, any Subsidiary or such entity resulting from such
Business Transaction) beneficially owns, directly or indirectly, 30% or more of
the combined voting power of the then outstanding shares of Voting Stock of the
entity resulting from such Business Transaction, and (iii) at least a majority
of the members of the Board of Directors of the entity resulting from such
Business Transaction were Incumbent Directors at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Transaction; or
     (d) approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company, except pursuant to a Business Transaction that
complies with clauses (i), (ii) and (iii) of Section 1.3(c).
The Company shall give the Employee written notice, delivered to the Employee in
the manner specified in Section 9 hereof, of the occurrence of any event
constituting a Change in Control as promptly as practical, and in no case later
than 10 calendar days, after the occurrence of such event.
          1.4 CIC Severance Amount: The term “CIC Severance Amount” shall mean
an amount equal to the sum of:
     (a) [CIC terms] times the greater of (i) the Employee’s Base Salary in
effect immediately prior to the Employee’s Termination of Employment or (ii) the
Employee’s Base Salary in effect immediately prior to the Change in Control;
     (b) [CIC terms] times the greater of (i) the Employee’s Incentive Pay for
the year in which the Employee’s employment is terminated or (ii) the Employee’s
Incentive Pay for the year in which the Change in Control occurred;
     (c) The Enhanced Supplemental Pension Benefit;
     (d) The Supplemental SIP Plan Benefit; and
     (e) The Post-Tax SIP Plan Benefit.
          1.5 Code: The term “Code” shall mean the Internal Revenue Code of
1986, as amended.

- 3 -



--------------------------------------------------------------------------------



 



          1.6 Company Termination Event: The term “Company Termination Event”
shall mean the Termination of Employment of the Employee by the Company or
otherwise in any of the following events and prior to any Employee Termination
Event:
     (a) The Employee’s death;
     (b) If the Employee shall become eligible to receive and begins actually to
receive long-term disability benefits under The Long Term Disability Program of
The Timken Company or any successor plan; or
     (c) For Cause. Termination of Employment shall be deemed to be for “Cause”
only if based on the fact that the Employee has done any of the following:
     (i) An intentional act of fraud, embezzlement or theft in connection with
his duties with the Company;
     (ii) Intentional wrongful disclosure of secret processes or confidential
information of the Company or a Company subsidiary; or
     (iii) Intentional wrongful engagement in any Competitive Activity which
would constitute a material breach of the Employee’s duty of loyalty to the
Company.
For purposes of this Agreement, no act, or failure to act, on the part of the
Employee shall be deemed “intentional” unless done or omitted to be done, by the
Employee not in good faith and without reasonable belief that his action or
omission was in or not opposed to the best interest of the Company.
          1.7 Competitive Activity: The term “Competitive Activity” shall mean
the Employee’s participation, without the written consent of an officer of the
Company, in the management of any business enterprise if such enterprise engages
in substantial and direct competition with the Company and such enterprise’s
sales of any product or service competitive with any product or service of the
Company amounted to 25% of such enterprise’s net sales for its most recently
completed fiscal year and if the Company’s net sales of said product or service
amounted to 25% of the Company’s net sales for its most recently completed
fiscal year. “Competitive Activity” shall not include (a) the mere ownership of
securities in any enterprise and exercise of rights appurtenant thereto or
(b) participation in management of any enterprise or business operation thereof
other than in connection with the competitive operation of such enterprise.
          1.8 Employee Termination Event: The term “Employee Termination Event”
shall mean the Termination of Employment of the Employee (including a decision
to retire if eligible under The 1984 Retirement Plan for Salaried Employees of
The Timken Company, or any successor plan (the “Retirement Plan”)) by the
Employee in any of the following events:
     (a) A determination by the Employee made in good faith that upon or after
the occurrence of a Change in Control: (i) a material reduction in the nature

- 4 -



--------------------------------------------------------------------------------



 



or scope of the responsibilities, authorities or duties of the Employee attached
to the Employee’s position held immediately prior to the Change in Control has
occurred; or (ii) a change of more than 60 miles has occurred in the location of
the Employee’s principal office immediately prior to the Change in Control;
     (b) A material reduction by the Company in the Employee’s Base Salary upon
or after the occurrence of a Change in Control;
For purposes of this Agreement, the amount of any reduction in annual base
salary elected by the Employee pursuant to any qualified or non-qualified salary
reduction arrangement maintained by the Company, including, without limitation,
The Timken Company Savings and Investment Pension Plan (the “SIP Plan”) and The
Timken Company 1996 Deferred Compensation Plan (the “Deferred Compensation
Plan”), shall be included in the determination of Base Salary; or
     (c) An action or inaction that constitutes a material breach by the Company
of this Agreement (including, but not limited to, a breach of Section 8.1
hereof) upon or after the occurrence of a Change in Control.
     Notwithstanding the foregoing, no Termination of Employment by the Employee
will be an Employee Termination Event unless (x) the Employee gives the Company
notice of the existence of a condition described in subsection (a), (b), or (c),
above within 90 days of the initial existence of such condition, and (y) the
Company does not remedy such condition described in clause (a), (b), or
(c) above, as applicable, within 30 days of receiving the notice described in
the preceding clause (x), and (z) the Employee terminates employment within
2 years after the initial existence of a condition described in subsection (a),
(b), or (c), above.
          1.9 Enhanced Supplemental Pension Benefit: The term “Enhanced
Supplemental Pension Benefit” shall mean (a) less (b), where:
     (a) is the Primary Supplemental Pension Benefit determined by assuming (i)
the Employee was credited with additional service with the Company equal to the
period of time between the Termination Date and the first to occur of either
(A) the end of the Limited Period or (B) the end of the Severance Period,
provided that for purposes of the Retirement Plan, the Excess Agreement and the
Supplemental Plan the Employee will only be credited with such additional
service if the Employee was being credited with service for benefit accrual
purposes under such plans immediately prior to the Termination Date, and
(ii) the Employee’s compensation for purposes of benefit calculation under the
Retirement Plan, the Excess Agreement and the Supplemental Plan included a
period of the Employee’s full-time employment with the Company equal to the
period of time between the Termination Date and the first to occur of either
(A) the end of the Limited Period or (B) the end of the Severance Period during
which the Employee had Base Salary equal to the greater of (1) his Base Salary
for the calendar year in which the Employee’s employment is terminated or
(2) his Base Salary for the calendar year in which the Change in Control
occurred, and Incentive Pay equal to the greater of (I) the Employee’s Incentive

- 5 -



--------------------------------------------------------------------------------



 



Pay for the calendar year in which the Termination Date occurs or (II) the
Employee’s Incentive Pay for the calendar year in which the Change in Control
occurs; and
     (b) is the Primary Supplemental Pension Benefit.
The calculations of the Enhanced Supplemental Pension Benefit (and its actuarial
equivalence) shall be made, as of the Termination Date, by Towers Watson or such
other independent actuary appointed by the administrator of the Retirement Plan
and acceptable to the Employee (the “Actuary”). The lump sum of actuarial
equivalence shall be calculated using the applicable mortality table promulgated
by the Internal Revenue Service (“IRS”) under Section 417(e)(3) of the Code as
in effect on the Termination Date and the applicable interest rates promulgated
by the IRS under Section 417(e)(3) of the Code for the month third preceding the
month in which the Termination Date occurs, and if the IRS ceases to promulgate
such interest rates, an interest rate determined by the Actuary.
          1.10 Incentive Pay: The term “Incentive Pay” shall mean an annual
amount equal to the target annual amount of Incentive Payments payable to the
Employee. However, for purposes of Section 4.2 for a Termination of Employment
other than in the Limited Period, Incentive Pay shall mean an amount equal to
the annual incentive amount actually paid, based on the attainment of
pre-established goals, and subject to the generally applicable terms of the
Senior Executive Management Performance Plan, or similar or successor plan, for
the calendar year in which the Termination Date occurs.
          1.11 Incentive Payments: The term “Incentive Payments” shall mean any
cash incentive compensation paid based on an annual performance period (whether
pursuant to the Company’s Senior Executive Management Performance Plan or any
successor similar plan or through any other means), without regard to any
reduction thereof elected by the Employee pursuant to any qualified or
non-qualified salary reduction arrangement maintained by the Company, including,
without limitation, the SIP Plan and the Deferred Compensation Plan.
          1.11a Incentive Payout Percentage: The term “Incentive Payout
Percentage” shall mean, for a given year, (a) the amount of Incentive Payments
paid to the Employee, divided by (b) the corresponding amount of Incentive Pay,
expressed as a percentage, but in no event exceeding one hundred percent (100%).
          1.12 Incumbent Directors: The term “Incumbent Directors” means the
individuals who, as of the date hereof, are Directors of the Company and any
individual becoming a Director subsequent to the date hereof whose election,
nomination for election by the Company’s shareholders, or appointment, was
approved by a vote of at least two-thirds of the then Incumbent Directors
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without objection to
such nomination); provided, however, that an individual shall not be an
Incumbent Director if such individual’s election or appointment to the Board
occurs as a result of an actual or threatened election contest (as described in
Rule 14a-12(c) of the Exchange Act) with respect to the election or removal of
Directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board.

- 6 -



--------------------------------------------------------------------------------



 



          1.13 Limited Period: The term “Limited Period” shall mean that period
of time commencing on the date of a Change in Control and continuing for a
period of three years.
          1.14 Notice of Termination: The term “Notice of Termination” shall
mean a written notice delivered to the Employee in the manner specified in
Section 9 of this Agreement, which notice indicates the specific termination
provision in this Agreement relied upon and sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Employee’s employment.
          1.15 Post-Tax SIP Plan Benefit: The “Post-Tax SIP Plan Benefit” shall
mean the sum of:
     (a) The amount credited to the Employee’s account under The Timken Company
Post-Tax SIP Plan (the “Post-Tax SIP Plan”) as of the Termination Date; plus
     (b) The amount of Company contributions that would have been credited to
the Employee’s account under the Post-Tax SIP Plan after the Termination Date if
the Employee had remained in the full-time employment of the Company until the
earlier of (i) end of the Limited Period or (ii) the end of the Severance Period
at the greater of (I) his Base Salary and Incentive Pay for the calendar year in
which the Employee’s employment is terminated, or (II) his Base Salary and
Incentive Pay for the calendar year in which the Change in Control occurred, and
assuming the Employee’s contributions to the Post-Tax SIP Plan following the
Termination Date had been at the highest rate at which such contributions had
been made at any time during the three-year period ending on the Termination
Date.
          1.16 Primary Supplemental Pension Benefit: The term “Primary
Supplemental Pension Benefit” shall mean (a) less (b), where:
     (a) is the sum of the accrued pension benefits (converted to a lump sum of
actuarial equivalence as of the Termination Date) which the Employee would have
been entitled to receive at or after the Termination Date under (i) the
Retirement Plan, (ii) any annuity distributed to the Employee as a result of the
termination on October 31, 1984 of the Retirement Plan for Salaried Employees of
The Timken Company (the “Terminated Pension Plan”), (iii) any Employee Excess
Benefits Agreement (“Excess Agreement”), and (iv) the Supplemental Pension Plan
of the Timken Company (“Supplemental Plan”), assuming for purposes of this
calculation that (A) the Employee’s benefits under the Retirement Plan, the
Excess Agreement and the Supplemental Plan were vested and non-forfeitable,
(B) the Employee satisfied any other condition under the Retirement Plan, the
Excess Agreement and the Supplemental Plan to his receipt of benefits
thereunder, (C) the Employee’s compensation for purposes of the Retirement Plan,
the Excess Agreement and the Supplemental Plan was determined without regard to
any reduction in compensation elected by the Employee pursuant to any qualified
or non-qualified salary reduction arrangement maintained by the

- 7 -



--------------------------------------------------------------------------------



 



Company, including without limitation, the SIP Plan and the Deferred
Compensation Plan, (D) solely for purposes of determining the time at which the
Employee would receive benefits under the Retirement Plan, the Terminated
Pension Plan, the Excess Agreement and the Supplemental Plan, the Employee had
continued his employment with the Company until such time Employee would have
received such benefits, and (E) the Employee commenced receiving benefits from
the Retirement Plan, the Terminated Pension Plan, the Excess Agreement and the
Supplemental Plan at the point in time when the total of the lump sums of
actuarial equivalence under the Retirement Plan, the Terminated Pension Plan,
the Excess Agreement and the Supplemental Plan is the greatest; and
     (b) is the sum of the accrued pension benefits (converted to a lump sum of
actuarial equivalence as of the Termination Date) which the Employee is entitled
to receive at or after the Termination Date under (i) the Retirement Plan, and
(ii) any annuity distributed to the Employee as a result of the termination on
October 31, 1984 of the Terminated Pension Plan.
The calculations of the Primary Supplemental Pension Benefit (and its actuarial
equivalence) shall be made, as of the Termination Date, by the Actuary. The lump
sum of actuarial equivalence shall be calculated using the applicable mortality
table promulgated by the IRS under Section 417(e)(3) of the Code as in effect on
the Termination Date and the applicable interest rate promulgated by the IRS
under Section 417(e)(3) of the Code for the month third preceding the month in
which the Termination Date occurs, and if the IRS ceases to promulgate such
interest rates, an interest rate determined by the Actuary.
Notwithstanding any provision of this Section 1.16 to the contrary, if the
Employee becomes entitled to receive the Primary Supplemental Pension Benefit
under this Agreement as a result of a Termination of Employment that is pursuant
to a Company Termination Event or that is a result of the Employee’s voluntary
termination not pursuant to an Employee Termination Event, then the term
“Primary Supplemental Pension Benefit” shall mean the amount the Employee is
entitled to receive under the Excess Agreement and Supplemental Agreement in
accordance with the terms of the Excess Agreement and Supplemental Agreement
(other than the terms specifying the time and form of payment of any benefit
paid thereunder).
          1.16a Sale Termination: The term “Sale Termination” shall mean a
Termination of Employment with the Company or a Subsidiary of the Company in
connection with:
     (a) a sale by the Company or a Subsidiary of the Company of a plant or
other facility or property or assets; or
     (b) a sale of the ownership of the Company or a Subsidiary of the Company,
when the acquirer in such sale described in subsection (a) or (b) or its
affiliate makes an offer of employment to the Employee in connection with such
sale. Notwithstanding the foregoing, a Termination of Employment shall not be a
Sale Termination if such

- 8 -



--------------------------------------------------------------------------------



 



Termination of Employment occurs during the Limited Period or during the 90 days
prior to a Change in Control under the circumstances described in
Section 4.1(a).
          1.17 Severance Amount: The term “Severance Amount” shall mean an
amount equal to the sum of:
     (a) [Severance Terms] times the Employee’s Base Salary in effect
immediately prior to the Employee’s termination of employment; and
     (b) [Severance Terms] times an amount equal to (x) the Employee’s highest
Incentive Payout Percentage during the five years immediately preceding the year
in which the Employee’s employment is terminated, multiplied by (y) the amount
of the Incentive Pay for the year in which Employee’s employment is terminated.
          1.18 Severance Period: The term “Severance Period” shall mean the
period beginning on the Employee’s Termination Date and ending on the [Severance
period] anniversary of the Termination Date.
          1.19 Subsidiary: The term “Subsidiary” means a corporation,
partnership, joint venture, unincorporated association or other entity in which
the Company directly or indirectly beneficially owns 50% or more ownership or
other equity interest.
          1.20 Supplemental SIP Plan Benefit: The “Supplemental SIP Plan
Benefit” shall mean:
     (a) The amount of the Company Matching Contributions and Core Contributions
(as such terms are defined in the SIP Plan) that would have been made to the SIP
Plan by the Company and allocated to the Employee’s account thereunder as if the
Employee had remained in the full-time employment of the Company until the
earlier of (i) the end of the Limited Period or (ii) the end of the Severance
Period, at the greater of (I) his Base Salary for the calendar year in which the
Employee’s employment is terminated, or (II) his Base Salary immediately prior
to the Change in Control, and the greater of (y) the Employee’s Incentive Pay
for the calendar year in which the Termination Date occurs and (z) the
Employee’s Incentive Pay for the calendar year in which the Change in Control
occurred, and assuming the Employee’s salary deferral was at the maximum
permissible level; less
     (b) The amount of the Company Matching Contributions and Core Contributions
made to the SIP Plan by the Company and allocated to the Employee’s account
thereunder as of the Termination Date.
          1.21 Termination Date: The term “Termination Date” shall mean the
effective date of the Employee’s Termination of Employment with the Company.

- 9 -



--------------------------------------------------------------------------------



 



          1.22 Termination of Employment: The term “Termination of Employment”
means termination of employment within the meaning of Treasury
Regulation Section 1.409A-1(h)(1)(ii).
          1.23 Voting Stock: The term “Voting Stock” means securities entitled
to vote generally in the election of directors.
     2. Operation of Agreement: This Agreement shall be effective immediately
upon its execution.
     3. Conditions During the Limited Period: During the Limited Period:
     (a) the Employee shall remain in the same or better office and position in
the Company (or a successor thereto) or any Subsidiary that the Employee held
immediately prior to the Change in Control;
     (b) if the Employee was a Director of the Company or a Subsidiary
immediately prior to a Change in Control, the Employee shall remain a Director
of the Company (or a successor thereto) or a Director of such Subsidiary;
     (c) Employee shall be entitled to receive Incentive Payments equal to or in
excess the Employee’s average Incentive Pay for the previous three calendar
years; and such amounts will be paid in the calendar year following the calendar
year in which the amounts are earned but in no event later than 2 1/2 months
after the end of the calendar year following the calendar year in which such
amounts are earned;
     (d) (i) the Company shall continue in effect without a material negative
change to any compensation or benefit plan in which the Employee participated
immediately prior to the Change in Control and, as applicable, the Company shall
continue Employee’s participation in any such compensation or benefit plan; (ii)
neither the Company nor its Subsidiaries shall take any action that would
directly or indirectly materially reduce any of the benefits of any compensation
or benefit plan enjoyed by the Employee at the time of the Change in Control;
(iii) the Employee shall continue to be entitled to no less than the same number
of paid vacation days to which the Employee was entitled immediately prior to
the Change in Control, based on years of service with the Company or its
Subsidiaries in accordance with the normal vacation policy, in effect
immediately prior to the Change in Control, of the Company or any of its
Subsidiaries that employ Employee immediately prior to the Change in Control,
and (iv) neither the Company nor any of its Subsidiaries shall take any other
action which would materially adversely change the conditions or prerequisites
of the Employee’s employment as in effect immediately prior to the Change in
Control; and
     (e) the termination of Employee’s employment by the Company or its
Subsidiaries shall only be effected pursuant to a Notice of Termination
satisfying the requirements of Section 1.14 of this Agreement.

- 10 -



--------------------------------------------------------------------------------



 



Employee acknowledges that if the Company fails to fulfill any of its
obligations under this Section 3, Employee’s only recourse is to cause such
failure to be considered an Employee Termination Event if the breach is
considered a material breach of this Agreement and Employee’s damages will be
limited to the payments provided for in Section 4, as applicable.
     4. Severance Compensation:
     4.1 Severance Compensation:
(a)(i) If the Employee experiences a Termination of Employment during the
Limited Period because the Company terminated the Employee’s employment during
the Limited Period other than pursuant to a Company Termination Event, or
because the Employee voluntarily terminated his employment during the Limited
Period pursuant to an Employee Termination Event, then the Company shall pay as
severance compensation to the Employee a lump sum cash payment in the amount of
the CIC Severance Amount. Anything in this Agreement to the contrary
notwithstanding, if a Change in Control occurs and not more than 90 days prior
to the date on which the Change in Control occurs, the Employee experiences a
Termination of Employment because the Company terminated the Employee’s
employment, such Termination of Employment will be deemed to be a Termination of
Employment during the Limited Period for purposes of this Agreement (other than
for purposes of Section 4.1(a)(ii)) if the Employee has reasonably demonstrated
that such Termination of Employment (A) was at the request of a third party who
has taken steps reasonably calculated to effect a Change in Control, or (B)
otherwise arose in connection with or in anticipation of a Change in Control. In
the event the Employee is entitled to the benefits under this Agreement as a
result of the preceding sentence, then the 60-calendar-day period specified in
Section 4.1(c) shall be deemed to commence on the date on which the Employee
receives the notice contemplated by the last sentence of Section 1.3 hereof.
     (ii) If a Change in Control occurs that constitutes a permitted
distribution event under Section 409A(a)(2) of the Code, and the Employee
experiences a Termination of Employment during the 2 year period following the
date of such Change in Control, the Primary Supplemental Pension Benefit shall
be paid to the Employee in a single lump sum on the 60th day after the
Employee’s Termination of Employment, subject to Section 19.2 and the execution
and delivery by the Employee of the Release described in Section 7 hereof, and
the expiration of all applicable rights of the Employee to revoke the Release.
Upon receipt of the Primary Supplemental Pension Benefit, if paid, and because
the parties intend the Primary Supplemental Pension Benefit to be paid pursuant
to this Agreement in lieu of any benefits to which the Employee is entitled
under the Excess Agreement and the Supplemental

- 11 -



--------------------------------------------------------------------------------



 



Plan, the Employee hereby retroactively waives, upon his receipt of the Primary
Supplemental Pension Benefit, participation in any non-qualified pension plan
of, or benefits under any employee excess benefits agreement with, the Company
providing for benefits in excess of those permitted by the Code to be paid under
the Retirement Plan, and which measure service and compensation under such plan
or agreement as a basis for benefits, including, without limitation, the Excess
Agreement and the Supplemental Plan.
     (b) If the Employee experiences a Termination of Employment because the
Company has terminated the Employee’s employment, the Company shall pay as
severance compensation to the Employee a lump sum cash payment in the amount of
the Severance Amount unless the Termination of Employment occurs:
     (i) during the Limited Period, or
     (ii) pursuant to a Company Termination Event, or
     (iii) for reasons of (A) criminal activity or (B) willful misconduct or
gross negligence in the performance of the Employee’s duties, or
     (iv) pursuant to a Sale Termination.
     (c) The payment of the Severance Amount or the CIC Severance Amount
required by this Section 4.1 shall, subject to Section 19.2 and to the execution
and delivery by the Employee of the Release described in Section 7 hereof, and
the expiration of all applicable rights of the Employee to revoke the Release or
any provision thereof, be made to the Employee within 60 calendar days after the
Termination Date. In no event will the Employee have a right to designate the
taxable year of any such payment.
Upon receipt of the CIC Severance Amount, if paid, and because the CIC Severance
Amount includes a supplemental pension benefit that the parties intend to be
paid pursuant to this Agreement in lieu of any benefits to which the Employee is
entitled under the Post-Tax SIP Plan, the Employee hereby retroactively waives,
upon his receipt of the CIC Severance Amount, participation in the Post-Tax SIP
Plan.
          4.2 Compensation through Termination: If the Employee experiences a
Termination of Employment, the Company shall pay the Employee any Base Salary
that has accrued but is unpaid through the Termination Date. If the Employee
experiences a Termination of Employment because his employment is terminated by
the Company other than for Cause and other than pursuant to a Sale Termination,
the Company shall pay the Employee an amount equivalent to the Incentive Pay for
the calendar year in which the Termination Date occurs multiplied by a fraction,
the numerator of which is the number of days in the calendar year in

- 12 -



--------------------------------------------------------------------------------



 



which the Termination Date occurs that have expired prior to the Termination
Date and the denominator of which is three hundred sixty-five. Such payment
shall be made, in the case of a Termination of Employment during the Limited
Period, in accordance with the provisions governing payment of the Severance
Amount or CIC Severance Amount under Section 4.1(c), and in the case of a
Termination of Employment other than during the Limited Period, in the year
following the year in which the Termination Date occurs but no later than
March 15th of such year.
          4.3 Offset: To the full extent permitted by applicable law, the
Company retains the right to offset against the Severance Amount otherwise due
to the Employee hereunder any amounts then owing and payable by such Employee to
the Company or any of its affiliates.
          4.4 Interest on Overdue Payments: Without limiting the rights of the
Employee at law or in equity, if the Company fails to make any payment required
to be made under this Agreement on a timely basis, the Company shall pay
interest on the amount thereof at an annualized rate of interest equal to the
“prime rate” as set forth from time to time during the relevant period in The
Wall Street Journal “Money Rates” column, plus 1%.
          4.5 Adjustments of Payments and Benefits: Notwithstanding any
provision of this Agreement to the contrary, if any payment or benefit to be
paid or provided hereunder or under any other plan or agreement would be an
“Excess Parachute Payment,” within the meaning of Section 280G of the Code, or
any successor provision thereto, but for the application of this sentence, then
the payments and benefits to be paid or provided hereunder shall be reduced to
the minimum extent necessary (but in no event to less than zero) so that no
portion of any such payment or benefit, as so reduced, constitutes an Excess
Parachute Payment; provided, however, that the foregoing reduction shall be made
only if and to the extent that such reduction would result in an increase in the
aggregate payments and benefits to be provided, determined on an after-tax basis
(taking into account the excise tax imposed pursuant to Section 4999 of the
Code, or any successor provision thereto, any tax imposed by any comparable
provision of state law, and any applicable federal, state and local income
taxes). The determination of whether any reduction in such payments or benefits
to be provided hereunder is required pursuant to the preceding sentence shall be
made at the expense of the Company, if requested by Employee or the Company, by
the Company’s independent accountants or a nationally recognized law firm chosen
by the Company. The fact that Employee’s right to payments or benefits may be
reduced by reason of the limitations contained in this Section shall not of
itself limit or otherwise affect any other rights of Employee under this
Agreement. In the event that any payment or benefit intended to be provided
hereunder is required to be reduced pursuant to this Section, then the reduction
shall occur in the following order: (a) reduction of the portion of the CIC
Severance Amount described under Section 1.4(a); (b) reduction of the portion of
the CIC Severance Amount described under Section 1.4(b); (c) reduction of the
Enhanced Supplemental Pension Benefit; (d) Reduction of the Supplemental SIP
Plan Benefit; (e) reduction of the portion of the Post-Tax SIP Plan Benefit
described in Section 1.15(b); (f) reduction of the cash reimbursements described
in Section 4.6(a); and (g) reduction of the Primary Supplemental Pension
Benefit.

- 13 -



--------------------------------------------------------------------------------



 



          4.6 Continuation of Certain Benefits.
     (a) If the Company terminates the Employee’s employment during the Limited
Period other than pursuant to a Company Termination Event, or if the Employee
voluntarily terminates his employment during the Limited Period pursuant to an
Employee Termination Event, then the Employee, and the Employee’s eligible
dependents, shall be entitled to continue to participate in the Company’s
medical, dental, vision and life insurance plans for which the Employee was
eligible immediately prior to the Employee’s Termination Date, until the earlier
of (i) Employee’s eligibility for any such coverage under another employer’s or
any other medical plan or (ii) [CIC Medical] following the termination of
Employee’s employment (the “CIC Benefit Continuation Period”). The Employee’s
continued participation in the Company’s life insurance plans shall be on the
terms (including access fees) not less favorable than those in effect for
actively employed key employees of the Company. The Employee’s continued
participation in the Company’s medical, dental, and vision plans shall be on the
terms not less favorable than those in effect for actively employed key
employees of the Company but only if the Employee makes a payment to the Company
in an amount equal to the monthly premium payments (both the employee and
employer portion) required to maintain such coverage on the first day of each
calendar month during the CIC Benefit Continuation Period commencing with the
first calendar month following the Termination Date. Subject to Section 19.2,
the Company shall reimburse the Employee on an after-tax basis for the amount of
such premiums paid by the Employee pursuant to the preceding sentence, if any,
in excess of any employee contributions (access fees) necessary to maintain such
coverage during the CIC Benefit Continuation Period (the “CIC Reimbursement
Payments”), and such CIC Reimbursement Payments shall be paid to the Employee on
the 15th day of each calendar month during the CIC Benefit Continuation Period
commencing with the calendar month in which the Employee’s first premium payment
is due pursuant to the preceding sentence or, if later, the calendar month
following the calendar month in which the release provided for in Section 7
becomes irrevocable. Each CIC Reimbursement Payment shall be considered a
separate payment and not one of a series of payments for purposes of
Section 409A. Employee agrees that the period of coverage under such plan shall
count against the medical plan’s obligation to provide continuation coverage
pursuant to Part 6 of Subtitle B of Title I of the Employee Retirement Income
Security Act of 1974, as amended (“COBRA”).
     (b) If the Company terminates the Employee’s employment other than during
the Limited Period and other than (i) pursuant to a Company Termination Event;
(ii) for reasons of (A) criminal activity or (B) willful misconduct or gross
negligence in the performance of the Employee’s duties; or (iii) pursuant to a
Sale Termination, then the Employee, and the Employee’s eligible dependents,
shall be entitled to continue to participate in the Company’s medical, dental,
vision and life insurance plans for which the Employee was eligible immediately
prior to the Employee’s Termination Date, until the earlier of (x) Employee’s
eligibility for any such coverage under another employer’s or any other medical
plan or (y) [severance medical] following the termination of Employee’s
employment (the “Severance Benefit Continuation Period”). The Employee’s
continued

- 14 -



--------------------------------------------------------------------------------



 



participation in the Company’s life insurance plans shall be on the terms
(including access fees) not less favorable than those in effect for actively
employed key employees of the Company. The Employee’s continued participation in
the Company’s medical, dental, and vision plans shall be on the terms not less
favorable than those in effect for actively employed key employees of the
Company but only if the Employee makes a payment to the Company in an amount
equal to the monthly premium payments (both the employee and employer portion)
required to maintain such coverage on the first day of each calendar month
during the Severance Benefit Continuation Period commencing with the first
calendar month following the Termination Date. Subject to Section 19.2, the
Company shall reimburse the Employee on an after-tax basis for the amount of
such premiums paid by the Employee pursuant to the preceding sentence, if any,
in excess of any employee contributions (access fees) necessary to maintain such
coverage during the Benefit Continuation Period (the “ Severance Reimbursement
Payments”), and such Severance Reimbursement Payments shall be paid to the
Employee on the 15th day of each calendar month during the Severance Benefit
Continuation Period commencing with the calendar month in which the Employee’s
first premium payment is due pursuant to the preceding sentence or, if later,
the calendar month following the calendar month in which the release provided
for in Section 7 becomes irrevocable. Each Severance Reimbursement Payment shall
be considered a separate payment and not one of a series of payments for
purposes of Section 409A. Employee agrees that the period of coverage under such
plan shall count against the medical plan’s obligation to provide continuation
coverage pursuant to COBRA.
     5. No Obligation to Mitigate Damages: The Employee shall not be required to
mitigate damages or the amount of any payment provided for under this Agreement
by seeking other employment or otherwise, nor, except as provided in
Sections 4.6(a) and 4.6(b), shall the amount of any payment or benefit provided
for under this Agreement be reduced by any compensation earned by the Employee
as the result of employment by another employer after the Termination Date, or
otherwise.
     6. Confidential Information; Covenant Not To Compete:
          6.1 The Employee acknowledges that all trade secrets, customer lists
and other confidential business information are the exclusive property of the
Company. The Employee shall not (following the execution of this Agreement,
during the Limited Period, or at any time thereafter) disclose such trade
secrets, customer lists, or confidential business information without the prior
written consent of the Company. The Employee also shall not (following the
execution of this Agreement, during the Limited Period, or at any time
thereafter) directly or indirectly, or by acting in concert with others, employ
or attempt to employ or solicit for any employment competitive with the Company
any person(s) employed by the Company. The Employee recognizes that any
violation of this Section 6.1 and Section 6.2 is likely to result in immediate
and irreparable harm to the Company for which money damages are likely to be
inadequate. Accordingly, the Employee consents to the entry of injunctive and
other appropriate equitable relief by a court of competent jurisdiction, after
notice and hearing and the court’s finding of irreparable harm and the
likelihood of prevailing on a claim alleging violation of this

- 15 -



--------------------------------------------------------------------------------



 



Section 6, in order to protect the Company’s rights under this Section. Such
relief shall be in addition to any other relief to which the Company may be
entitled at law or in equity. The Employee agrees that the state and federal
courts located in the State of Ohio shall have jurisdiction in any action, suit
or proceeding against Employee based on or arising out of this Agreement and
Employee hereby: (a) submits to the personal jurisdiction of such courts; (b)
consents to service of process in connection with any action, suit or proceeding
against Employee; and (c) waives any other requirement (whether imposed by
statute, rule of court or otherwise) with respect to personal jurisdiction,
venue or service of process.
          6.2 For a period of time beginning upon the Termination Date and
ending upon the first anniversary of the Termination Date, the Employee shall
not (a) engage or participate, directly or indirectly, in any Competitive
Activity, as defined in Section 1.7 or (b) solicit or cause to be solicited on
behalf of a competitor any person or entity which was a customer of the Company
during the term of this Agreement, if the Employee had any direct responsibility
for such customer while employed by the Company.
     7. Release:
     Payment of the severance payments set forth in Section 4 hereof is
conditioned upon the Employee executing and delivering a full and complete
release of all claims satisfactory to the Company within 50 days of the
Employee’s Termination Date.
     8. Successors, Binding Agreement and Complete Agreement:
          8.1 Successors: The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to the Employee, to assume and agree to perform this
Agreement.
          8.2 Binding Agreement: This Agreement shall inure to the benefit of
and be enforceable by the Employee’s personal or legal representative, executor,
administrators, successors, heirs, distributees and legatees. This Agreement
shall be binding upon and inure to the benefit of the Company and any successor
of or to the Company, including, without limitation, any person acquiring
directly or indirectly all or substantially all of the assets of the Company
whether by merger, consolidation, sale or otherwise (and such successor shall
thereafter be deemed “the Company” for the purposes of this Agreement), but
shall not otherwise be assignable by the Company.
          8.3 Complete Agreement. This Agreement embodies the complete agreement
and understanding between the parties with respect to the subject matter hereof
and effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way.
     9. Notices: For the purpose of this Agreement, all communications provided
for herein shall be in writing and shall be deemed to have been duly given when
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as indicated below, or to such
other address as any party may have furnished to the other in

- 16 -



--------------------------------------------------------------------------------



 



writing and in accordance herewith, except that notices of change of address
shall be effective only upon receipt.

  If to the Company:   The Timken Company
1835 Dueber Avenue, S.W.
Canton, Ohio 44706     If to the Employee:   _________________
_________________
_________________

     10. Governing Law: The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Ohio, without giving effect to the principles of conflict of laws of such State.
     11. Miscellaneous: No provision of this Agreement may be amended, modified,
waived or discharged unless such amendment, waiver, modification or discharge is
agreed to in writing signed by the Employee and the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, expressed or implied with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. If the Employee files a claim for benefits under
this Agreement with the Company, the Company will follow the claims procedures
set out in 29 C.F.R. Section 2560.503-1.
     12. Validity: The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement which shall remain in full force and effect.
     13. Counterparts: This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same Agreement.
     14. Employment Rights: Nothing expressed or implied in this Agreement shall
create any right or duty on the part of the Company or the Employee to have the
Employee remain in the employment of the Company.
     15. Withholding of Taxes: The Company may withhold from any amount payable
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or government regulation or ruling.
     16. Nonassignability: This Agreement is personal in nature and neither of
the parties hereto shall, without the consent of the other, assign or transfer
this Agreement or any rights or obligations, hereunder, except as provided in
Sections 8.1 and 8.2 above. Without limiting the foregoing, the Employee’s right
to receive payments hereunder shall not be assignable or

- 17 -



--------------------------------------------------------------------------------



 



transferable, whether by pledge, creation of a security interest or otherwise,
other than by a transfer by his will or by the laws of descent and distribution
and in the event of any attempted assignment or transfer contrary to this
Section the Company shall have no liability to pay any amounts so attempted to
be assigned or transferred.
     17. Termination of Agreement: The term of this Agreement (the “Term”) shall
commence as of the date hereof and shall expire on the close of business on
[December 31, 20___]; provided, however, that (i) commencing on [January 1,
20___] and each January 1 thereafter, the term of this Agreement will
automatically be extended for an additional year unless, not later than
September 30 of the immediately preceding year, the Company or the Employee
shall have given notice that it or the Employee, as the case may be, does not
wish to have the Term extended; (ii) if a Change in Control occurs during the
Term, the Term will expire on the last day of the Limited Period; and
(iii) subject to Section 4.1, if the Employee ceases for any reason to be a key
employee of the Company or any Subsidiary, thereupon without further action the
Term shall be deemed to have expired and this Agreement will immediately
terminate and be of no further effect. For purposes of this Section 17, the
Employee shall not be deemed to have ceased to be an employee of the Company or
any Subsidiary by reason of the transfer of Employee’s employment between the
Company and any Subsidiary, or among any Subsidiaries.
     18. Indemnification of Legal Fees and Expenses; Security for Payment:
          18.1 Indemnification of Legal Fees. It is the intent of the Company
that in the case of a Change in Control, the Employee not be required to incur
the expenses associated with the enforcement of his rights under this Agreement
by litigation or other legal action because the cost and expense thereof would
substantially detract from the benefits intended to be extended to the Employee
hereunder. Accordingly, after a Change in Control, if it should appear to the
Employee that the Company has failed to comply with any of its obligations under
this Agreement or in the event that the Company or any other person takes any
action to declare this Agreement void or unenforceable, or institutes any
litigation designed to deny, or to recover from, the Employee the benefits
intended to be provided to the Employee hereunder, the Company irrevocably
authorizes the Employee from time to time to retain counsel of his choice, at
the expense of the Company as hereafter provided, to represent the Employee in
connection with the initiation or defense of any litigation or other legal
action, whether by or against the Company or any Director, officer, stockholder
or other person affiliated with the Company, in any jurisdiction. The Company
shall pay or cause to be paid and shall be solely responsible for any and all
attorneys’ and related fees and expenses incurred by the Employee after a Change
in Control and as a result of the Company’s failure to perform this Agreement or
any provision hereof or as a result of the Company or any person contesting the
validity or enforceability of this Agreement or any provision hereof as
aforesaid.
               If the Employee is entitled to reimbursement pursuant to this
Section 18.1, this Section shall apply to any such eligible costs and expenses
incurred during the Employee’s lifetime. Subject to Section 19.2, any amounts
the Company owes to the Employee pursuant to this Section 18.1 will be paid to
the Employee by the Company within 30 days following the Company’s receipt of a
statement or statements prepared by Employee or Employee’s legal counsel that
sets forth the amount of such costs and expenses eligible for reimbursement but
in no event will such amounts be paid later than December 31 of the year
following the year in

- 18 -



--------------------------------------------------------------------------------



 



which Employee incurs such expenses. In no event will the costs and expenses
paid by the Company pursuant to this Section 18.1 in one year affect the amount
of costs and expenses the Company is obligated to pay pursuant to this
Section 18.1 in any other taxable year.
          18.2 Trust Agreements. To ensure that the provisions of this Agreement
can be enforced by the Employee, two agreements (“Amended and Restated Trust
Agreement” and “Amended and Restated Trust Agreement No. 2”) each dated as of
March 26, 1991, as they may have been or may be amended, have been established
between a Trustee selected by the members of the Compensation Committee of the
Board or any officer (the “Trustee”) and the Company. The Amended and Restated
Trust Agreement sets forth the terms and conditions relating to payment pursuant
to the Amended and Restated Trust Agreement of the CIC Severance Amount and
Primary Supplemental Pension Benefit pursuant to this Agreement owed by the
Company, and Amended and Restated Trust Agreement No. 2 sets forth the terms and
conditions relating to payment pursuant to Amended and Restated Trust Agreement
No. 2 of attorneys’ and related fees and expenses pursuant to Section 18.1 owed
by the Company. Employee shall make demand on the Company for any payments due
Employee pursuant to Section 18.1 prior to making demand therefor on the Trustee
under Amended and Restated Trust Agreement No. 2. Payments by such Trustee shall
discharge the Company’s liability under Section 18.1 only to the extent that
trust assets are used to satisfy such liability.
          18.3 Obligation of the Company to Fund Trusts. Upon the earlier to
occur of (x) a Change in Control that involves a transaction that was not
approved by the Board, and was not recommended to the Company’s shareholders by
the Board, (y) a declaration by the Board that the trusts under the Amended and
Restated Trust Agreement and Amended and Restated Trust Agreement No. 2 should
be funded in connection with a Change in Control that involves a transaction
that was approved by the Board, or was recommended to shareholders by the Board,
or (z) a declaration by the Board that a Change in Control is imminent, the
Company shall promptly to the extent it has not previously done so, and in any
event within five (5) business days:
     (a) transfer to the Trustee to be added to the principal of the trust under
the Amended and Restated Trust Agreement a sum equal to the aggregate value on
the date of the Change in Control of the CIC Severance Amount and Primary
Supplemental Pension Benefit, which could become payable to the Employee under
the provisions of Section 4.1 hereof. The payment of any CIC Severance Amount,
Primary Supplemental Pension Benefit, or other payment by the Trustee pursuant
to the Amended and Restated Trust Agreement shall, to the extent thereof,
discharge the Company’s obligation to pay the CIC Severance Amount, Primary
Supplemental Pension Benefit, or other payment hereunder, it being the intent of
the Company that assets in such Amended and Restated Trust Agreement be held as
security for the Company’s obligation to pay the CIC Severance Amount, Primary
Supplemental Pension Benefit, and other payments under this Agreement; and
     (b) transfer to the Trustee to be added to the principal of the trust under
Amended and Restated Trust Agreement No. 2 the sum authorized by the members of
the Compensation Committee from time to time.

- 19 -



--------------------------------------------------------------------------------



 



Any payments of attorneys’ and related fees and expenses, which are the
obligation of the Company under Section 18.1, by the Trustee pursuant to Amended
and Restated Trust Agreement No. 2 shall, to the extent thereof, discharge the
Company’s obligation hereunder, it being the intent of the Company that such
assets in such Amended and Restated Trust Agreement No. 2 be held as security
for the Company’s obligation under Section 18.1.
     Notwithstanding any provision of this Agreement to the contrary, no amounts
shall be transferred to the Trustee with respect to the Amended and Restated
Trust Agreement or the Amended and Restated Trust Agreement No. 2 for payments
of any amount under this Agreement if, pursuant to Section 409A(b)(3)(A) of the
Code, such amount would, for purposes of Section 83 of the Code, be treated as
property transferred in connection with the performance of services.
     19. Code Section 409A of the Code.
          19.1 General. To the extent applicable, it is intended that this
Agreement comply with the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
the Employee. This Agreement shall be administered and interpreted in a manner
consistent with this intent.
          19.2 Delayed Payments. Notwithstanding any provision of this Agreement
to the contrary, if the Employee is a “specified employee,” determined pursuant
to procedures adopted by the Company in compliance with Section 409A of the
Code, on his Termination Date and if any portion of the payments or benefits to
be received by the Employee upon Termination of Employment would constitute a
“deferral of compensation” subject to Section 409A, then to the extent necessary
to comply with Section 409A, amounts that would otherwise be payable pursuant to
this Agreement during the six-month period immediately following the Employee’s
Termination Date will instead be paid or made available on the earlier of
(i) the first business day of the seventh month after Employee’s Termination
Date, or (ii) the Employee’s death.
          19.3 Amendments. Notwithstanding any provision of this Agreement to
the contrary, in light of the uncertainty with respect to the proper application
of Section 409A of the Code, the Company reserves the right to make amendments
to this Agreement as the Company deems necessary or desirable to avoid the
imposition of taxes or penalties under Section 409A of the Code. In any case,
Employee shall be solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed on Employee in connection with this
Agreement (including any taxes and penalties under Section 409A of the Code),
and neither the Company nor any of its affiliates shall have any obligation to
indemnify or otherwise hold Employee harmless from any or all of such taxes or
penalties.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
and delivered as of the date first set forth above.

- 20 -



--------------------------------------------------------------------------------



 



                  By:           Employee                THE TIMKEN COMPANY
      By:           W. R. Burkhart        Its: Sr. VP & General Counsel     

- 21 -